Citation Nr: 0332253	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-12 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi, exclusive 
of ischemic heart disease residual to beriberi.

2.  Entitlement to service connection for cholera.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service with the United States Armed 
Forces in the Far East (USAFFE) from December 1941 to April 
1942, from June 1945 to February 1946, and he was a prisoner 
of war (POW) of the Japanese from July 1942 to January 


1943.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied claims of 
entitlement to service connection for beriberi and cholera.  
The veteran disagreed with those denials in June 2002, and, 
after the RO issued an August 2002 statement of the case, the 
veteran's substantive appeal was received in September 2002.

In his September 2002 substantive appeal, the veteran 
indicated he wished to appeal for service connection for 
several disorders other than beriberi and cholera.  By a 
rating decision issued in April 2003, the RO denied requests 
to reopen claims for service connection for asthma, 
rheumatoid arthritis, benign prosthetic hypertrophy, 
pulmonary tuberculosis, and renal disease with urinary 
bladder mass, and denied an evaluation in excess of 60 
percent for ischemic heart disease.  The record before the 
Board does not reflect that the veteran has disagreed with 
the April 2003 rating decision, although the Board notes that 
the period of time allowed for disagreement with that rating 
decision has not yet expired.  Those claims are not before 
the Board for appellate review at this time.  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information needed to substantiate his claims, 
and all identified evidence has been obtained.

2.  The veteran has been awarded service connection for 
ischemic heart disease residual to beriberi, and that 
disability is currently evaluated as 60 percent disabling.

3.  The veteran does not have a current medical diagnosis of 
beriberi or cholera, nor does he contends that he has current 
symptomatology or disability due to beriberi or cholera, 
other than ischemic heart disease residual to beriberi.




CONCLUSION OF LAW

The criteria for an award of service connection for beriberi, 
exclusive of ischemic heart disease residual to beriberi, or 
cholera are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for beriberi and cholera because he suffered from 
those disorders while he was a prisoner of war held by the 
Japanese in World War II.  In this regard, the Board notes 
that the veteran has been granted service connection for 
ischemic heart disease residual to beriberi, and that 
service-connected disability is evaluated as 60 percent 
disabling, effective from March 2000.

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claim and to 
inform him as to whether he had the burden of producing or 
obtaining evidence were met in several ways.  Initially, when 
the veteran's claims of entitlement to service connection for 
beriberi and for cholera were denied in October 2000, the 
veteran was advised that claims for service connection for 
beriberi and cholera were not well grounded because there was 
no clinical diagnosis of beriberi or of cholera (exclusive of 
ischemic heart disease residual to beriberi, for which a 
grant of service connection is in effect).

In October 2001, the RO notified the veteran of the enactment 
of the VCAA and explained that, under the VCAA, VA was 
required to review certain claims previously denied because 
they were not well grounded.  The RO advised the veteran 
that, on that basis, the denials of service connection for 
beriberi and cholera would be reviewed.  The October 2001 
letter advised the veteran of the general requirements for 
establishing service connection, including the requirement 
that a current disability due to the claimed disorder be 
present.  The letter advised the veteran that the RO had not 
received any evidence to support the claim for beriberi or 
cholera previously, and advised the veteran that he was being 
afforded a further opportunity to identify or submit evidence 
at this time.  The RO specifically asked the veteran to 
identify the physicians who had treated him for beriberi and 
cholera since service.  

The veteran did not respond to the RO's request for evidence 
related to beriberi and cholera, although he corresponded 
with VA on unrelated claims.  In May 2002, the RO denied the 
claim.  The veteran disagreed.  He stated that it cannot be 
denied that many veterans died of cholera and beriberi during 
internment by the Japanese.  The veteran's letter described 
his treatment during internment in detail, and clearly 
reflected the veteran's belief that he suffered from cholera 
at that time, but he did not indicate that he had any 
additional evidence to submit.  

The RO thereafter issued a statement of the case, with a 
September 2002 cover letter which advised the veteran of the 
current status of his claim.  Later that same month, the 
veteran, as part of his timely substantive appeal, submitted 
a lengthy statement describing his symptoms of cholera and 
beriberi during internment.  With this substantive appeal, 
the veteran submitted several medical statements and clinical 
records.  The veteran has submitted additional clinical 
evidence since he perfected his appeal.  This additional 
evidence was submitted in connection with other claims not 
before the Board for appellate review.  These additional 
documents are not relevant to the claim before the Board, as 
there is no evidence of treatment or diagnosis of beriberi or 
cholera, exclusive of ischemic heart disease residual to 
beriberi. 

The VCAA notification letter sent to the veteran in October 
2001 and the other communications of record essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which indicated that 
30 days notice, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  The Board notes that more than one year 
has elapsed since the veteran was provided with the October 
2001 VCAA notice by the RO.  Moreover, the correspondence 
from the veteran makes it clear that he has no additional 
evidence to submit.  Although the October 2001 letter advised 
the veteran that he should submit additional evidence within 
60 days, it also advised him that, as long as he submitted 
evidence within one year, compensation could be paid from the 
date the claim was received.  In this case, the veteran 
submitted additional clinical evidence in September 2002, 
nearly a year after the October 2001 letter, demonstrating 
that he was aware that he could submit evidence even after 60 
days elapsed following the issuance of the October 2001 
letter.  

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran was provided with specific VA examination in August 
2000, prior to the October 2000 rating decision, to determine 
if he had beriberi, or residuals thereof, other than his 
service-connected ischemic heart disease.  The evidence of 
record, including the evidence proximate to service and all 
clinical records associated with the claims file, reflected 
that the veteran had never been diagnosed with active 
beriberi or cholera or any residuals of either disease, other 
than ischemic heart disease.  And while the veteran continues 
to contend that he incurred beriberi and cholera during 
service, he has not identified any clinical evidence of a 
current diagnosis of beriberi or cholera, or any residuals 
thereof other than ischemic heart disease.  The veteran 
himself contends only that he is entitled to service 
connection because he incurred these diseases during service.  
The communications of record have clearly advised the veteran 
that service connection cannot be granted for a disorder 
unless that disorder results in current disability.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
in this case.  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 

In the case of a veteran who is a former POW, certain 
diseases which become manifest to a degree of at least 10 
percent at any time after active service, shall be considered 
to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during the period of service.  See 38 U.S.C.A. § 1112(b); 38 
C.F.R. §§ 3.307, 3.309(c).  These diseases include beriberi 
and beriberi heart disease, but do not include cholera.  The 
term beriberi heart disease includes ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c).  

Despite the absence of specific clinical records reflecting a 
diagnosis of beriberi or cholera during the veteran's 
service, the veteran's contentions that he incurred these 
diseases is credible.  Although the veteran's service medical 
records do not reflect a specific diagnosis of beriberi, the 
veteran has been granted service connection for ischemic 
heart disease as a residual of beriberi on the basis of the 
presumptions of service connection applicable to former 
prisoners of war.  

For purposes of information only, and without reliance 
thereon, the Board notes that beriberi is "a disease caused 
by a deficiency of thiamine . . . and characterized by 
polyneuritis, cardiac pathology, and edema."  Dorland's 
Illustrated Medical Dictionary 193 (28th ed. 1994).  Cholera 
is an acute, infectious enteritis caused by a potent 
endotoxin elaborated by Vibrio cholerae.  Id. At 318.

However, the laws governing benefits for veterans authorize 
payment of compensation only where the veteran has a current 
disability.  There is no medical evidence that the veteran 
has a current disability due to cholera.  There is no medical 
evidence that the veteran has a current disability due to 
beriberi, exclusive of ischemic heart disease residual to 
beriberi.  

In determining that the veteran has no current disability due 
to beriberi or cholera, with the exception of ischemic heart 
disease, the Board has considered all clinical records and 
statements of the veteran submitted in support of this claim.  
The veteran, in statements submitted in September 2002, 
specifically stated that he was unable to produce medical 
certificates showing that he had cholera or beriberi in 
service, since there were no physicians available at that 
time.  The veteran specifically indicated that he believed he 
still had daily chills and fever due to malaria.  While he 
stated that he continued to have the diseases he suffered in 
service, including beriberi and cholera, he did not provide 
any specific symptoms he believed to be attributable to 
cholera or beriberi.  

In a statement dated in May 2002 and received in June 2002, 
the veteran recounted incidents of his internment by the 
Japanese, but, again, did not indicate that any current 
symptoms of beriberi had been medically diagnosed, nor did he 
indicate that he had current symptoms he attributed to 
beriberi or cholera.  

The veteran submitted a statement from C.P.J, M.D.  Dr. J. 
stated that he was the veteran's attending/visiting 
physician.  Dr. J. stated that he treated the veteran in the 
clinic and at the veteran's home when he suffered mild to 
moderate dyspnea.  Dr. J. assigned a diagnosis of chronic 
bronchial asthma.  The veteran also supplied a statement from 
C.I.L., M.D., the municipal health officer, who stated that 
the veteran was suffering from intermittent pain and 
inflammation of both knees and lower extremities.  Dr. L. 
assigned a diagnosis of arthritis.  

The veteran also supplied records of ultrasound examinations 
conducted in March 1996, which disclosed renal disease and a 
urinary bladder mass, and in July 1998, which disclosed 
prostatic hypertrophy and partial bladder outlet obstruction.  
In addition, the veteran supplied a medical certificate from 
L.Y.P., M.D., which disclosed that the veteran was 
hospitalized in December 1994 for a transient ischemic 
attack.  The veteran also submitted an attending physician's 
certification, apparently dated in December 1977, apparently 
completed for purposes of the veteran's employer, which 
indicated that the veteran had become permanently and totally 
disabled as a result of bronchial asthma and coronary artery 
disease.  These records are completely devoid of any clinical 
diagnosis of current beriberi or cholera or of current 
residuals of those diseases, exclusive of ischemic heart 
disease. 

The evidence of record as a whole includes the report of a 
POW examination conducted in January 1989.  The record also 
includes reports of VA examinations conducted in March 1991, 
January 1992, March 1994, January 1995, October 1997, and in 
July 2000.  The evidence of record also includes numerous 
private clinical records and private medical statements.  The 
private clinical records and statements and the reports of VA 
examinations are completely devoid of any clinical diagnosis 
of beriberi or cholera, other than ischemic heart disease.

The veteran himself does not allege that he has any current 
symptoms or disability due to beriberi or cholera, other than 
his service-connected ischemic heart disease.  The veteran 
does not contend that he has noted any new or different 
symptomatology or disability during the pendency of this 
claim.  The most recent private clinical evidence submitted 
by the veteran is devoid of any evidence that the veteran 
reported recent onset of new symptomatology, and is devoid of 
any clinical findings or diagnoses of beriberi or cholera or 
of residuals or symptoms referable to beriberi or cholera.

In summary, there is no clinical evidence that the veteran 
has a current diagnosis of beriberi or cholera or any 
disability referable to beriberi or cholera incurred in 
service, other than ischemic heart disease, for which service 
connection has already been granted.  The veteran himself 
does not contend that he has any current symptoms or 
disability that he believes is due to beriberi or cholera, 
although he alleges a belief that he continues to suffer 
those disorders, nor does he contend that he has experienced 
any new symptom or disability for which he has not already 
sought clinical evaluation and care.  As noted above, reports 
of the veteran's clinical evaluation and care are devoid of 
any evidence of current diagnosis of beriberi or cholera, or 
of any residuals of beriberi or cholera, exclusive of 
ischemic heart disease residual to beriberi, for which 
service connection has already been granted.

In the absence of any clinical or lay evidence of current 
disability due to beriberi or cholera incurred in service, 
the criteria for service connection for beriberi or cholera, 
other than the grant of service connection in effect for 
ischemic heart disease residual to beriberi, are not met.  
The record clearly demonstrates that there is no possibility 
of any more favorable outcome for the veteran and that Remand 
for further development would be fruitless.  The claims for 
service connection for beriberi and cholera must be denied.  
The preponderance of the evidence is against the claims.


ORDER

The appeal for service connection for beriberi, exclusive of 
ischemic heart disease residual to beriberi, is denied.

The appeal for service connection for cholera is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



